Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 1 of 11 PageID# 3211




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

  RAJENDER K. SALGAM, et al.,                        )
                                                     )
                   Plaintiffs,                       )
                                                     )
  v.                                                 )       Civil Action No. 1:18-cv-00029 (AJT/TCB)
                                                     )
  ADVANCED SOFTWARE                                  )
  SYSTEMS, INC.,                                     )
                                                     )
                   Defendant.                        )
                                                     )

                                                     ORDER

          Defendant Advanced Software Systems, Inc. (“Assyst”) and Plaintiff Munusamy

  Kandasamy (“Kandasamy”) have moved for sanctions against Plaintiff Rajender Salgam. [Doc.

  Nos. 89, 93] (together, the “Motions”). 1 Both Motions are predicated on Salgam’s production in

  discovery of fabricated emails in support of his and Kandasamy’s claims against Assyst. Assyst

  seeks all of its litigation costs and expenses, including attorney’s fees in defending this litigation;

  and Kandasamy, his substantial attorneys’ fees in responding to Salgam’s fraud. For the reasons

  stated below, Defendant Assyst’s Motion for Sanctions Against Rajender Salgam and for Rule

  54(b), 59(e), and 60(b) Relief [Doc. No. 89] is GRANTED in part; and Plaintiff Kandasamy’s

  Motion for Sanctions Against Rajender Salgam [Doc. No. 93] is DENIED.

                                             I. BACKGROUND

          In this action, Salgam and Kandasamy claimed that Assyst breached their employment

  agreements by obstructing the exercise of their Assyst stock options issued in connection with


  1
   Also pending is Plaintiff Salgam’s Motion for Leave to File Opposition to Assyst’s and Plaintiff Kandasamy’s
  Motions for Sanctions [Doc. No. 135], filed on May 31, 2019, the day of the hearing on both Motions, which the
  Court will grant. The Court has accordingly considered the Memorandum of Opposition to Defendant Assyst’s and
  Plaintiff Kandasamy’s Motions for Sanctions [Doc. No. 136-1].

                                                         1
Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 2 of 11 PageID# 3212




  the sale of their company, Leading Consultants, Inc. to Assyst on October 30, 2009. [Doc. No.

  1] ¶¶ 111–13; 126–28; [Doc. No. 90] at 5. The central issue in this action pertained to when

  Salgam and Kandasamy received certain information regarding the expiration date of their stock

  options, and whether Assyst improperly concealed such information from Plaintiffs until those

  options expired on October 29, 2012. Plaintiffs alleged in that regard that despite their “repeated

  requests” for such information, they did not receive information about the expiration date of

  these stock options at closing, or at any time before their expiration. See [Doc. No. 1] ¶ 67.

  Defendant Assyst claimed that it had provided this expiration information to Plaintiffs at closing

  on October 30, 2009 and thereafter, and never failed to provide information to Plaintiffs when

  they requested it. [Doc. No. 90] at 5.

         This case was filed January 5, 2018. [Doc. No. 1]. A Motion to Dismiss was filed by

  Assyst on April 16, 2018, [Doc. No. 5], and was taken under advisement on May 11, 2018, [Doc.

  No. 16]. On September 8, 2018, while the Court’s decision was pending, all parties filed a

  Stipulation of Dismissal with Prejudice pursuant to Fed. R.Civ. P 41(a)(1)(A)(ii). [Doc. No. 25]

  (the “Stipulation”). That Stipulation dismissed with prejudice Salgam’s claims (but not

  Kandasamy’s) against Assyst with Salgam to “bear his own attorney’s fees and costs and none

  other in this action.” Id. The Court “So Ordered” the Stipulation on September 10, 2018 [Doc.

  No. 26].

         On November 7, 2018, after the close of discovery, Assyst filed a Motion to Compel

  Limited Discovery and to Stay Due to Fraud Upon the Court [Doc. No. 50] based on evidence

  that Salgam and Kandasamy had produced fraudulent documents in discovery. On November

  16, 2018, the Court granted the Motion to Compel and Assyst was given sixty days to conduct

  the requested limited discovery. See [Doc. No. 57].



                                                   2
Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 3 of 11 PageID# 3213




           On January 26, 2019, Assyst and Kandasamy filed a Joint Motion for Entry of Dismissal,

  dismissing all the remaining claims in this matter, which the Court granted. [Doc. Nos. 87, 88].

  On February 12, 2019, Assyst filed its Motion for Sanctions Against Rajender Salgam and for

  Rule 54(b), 59(e), and 60(b) Relief [Doc. No. 89], and Kandasamy filed his Motion for Sanctions

  Against Rajender Salgam [Doc. No. 93], claiming that as a result of the discovery into Assyst’s

  fraud allegations, his funds were depleted and he was forced to dismiss his case for lack of funds.

  [Doc. No. 94] at 3.

           On February 25, 2019, the Court vacated the Court’s “So Ordered” Stipulation of

  Dismissal, see [Doc. No. 26], reinstated Salgam as a party to the action by striking his

  Stipulation of Dismissal, see [Doc. No. 25], and directed Salgam to respond to the Motions.

  [Doc. No. 96]. The Court held a hearing on the Motions on May 31, 2019. 2

  A.       The Falsified Emails

           As a result of the limited discovery, Assyst has identified six altered or fabricated emails,

  five of which were produced to Defendants in discovery in support of Plaintiffs’ claims.

           The first email, Email 1, was allegedly sent on November 15, 2011, by Salgam to Assyst

  Human Recourses Manager Judith Bounacos. That email changed “Want to understand what

  does the cash value mean? Is this separate from the 401K plan?” (emphasis added), which

  appeared in the original email, to “Want to understand what does the cash value mean? Is this

  separate from the company stock options plan?” (emphasis added), which appeared in the altered

  email. [Doc. No. 90-1] at 1; see, e.g., [Doc. No. 90-10]. Plaintiffs did not present Email 1 in

  support of their claims in this action. Rather, in 2013, Salgam retained counsel to pursue his



  2
   That same day, after a series of motions for extensions of time to conduct discovery and file his oppositions to the
  Motions, most of which were denied, [Doc. Nos. 99, 102, 106, 122, 126, 133, 135], Salgam requested leave to file
  his opposition to the Motions out of time. [Doc. No. 135]. By this Order, the Court grants that motion.

                                                            3
Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 4 of 11 PageID# 3214




  stock option claims against Assyst and provided to that counsel Email 1, which his counsel used

  in connection with a demand letter sent to Assyst on April 15, 2013. [Doc. No. 90-10]. 3

           The second email, Email 2, was attached as Exhibit D to the Complaint, [Doc. No. 1-4].

  In this email, in August 2011, Salgam stated:

           “Sunil was in NJ office a few days ago and I informed him that I would like to exercise
           my vested stock options granted to me in my offer letter dated oct-30-2009. He told me
           that I should get in touch with HR manager and obtain the forms that need to be filled
           out. Please send these forms and any related documents,” to which Bounacos responded
           “I should have this information sent to you by Monday.”

           [Doc. No. 90-1] at 1, 2; see, e.g., [Doc. No. 91-25] at 4. In the Complaint, Salgam

  repeats this exchange and alleges he never received the promised documents. [Doc. No. 1] ¶¶

  56–58. Assyst asserts that this email was completely fabricated “out of whole cloth.” [Doc. No.

  90] at 7. In support of this charge, Assyst notes that the signature block for Bounacos was not

  the signature block automatically applied to her emails at the time, as it lists phone and fax

  numbers that she did not use at the time the email was allegedly sent. [Doc. No. 90] at 7. A

  copy of the email could not be located in Assyst’s archived server; and the document metadata

  for the PDF of the email indicates that it was created, not in August 2011, but on January 3, 2018

  at 9:03 a.m., shortly after Salgam received an email from counsel instructing him to provide

  emails to support the Complaint. [Doc. No. 90-20] at 2.

           The third email, Email 3, dated May 8, 2012 from Sumil Kumar, the then CEO of Assyst,

  to Kandasamy and Salgam, stated “I did not see any update in the CRM. We can discuss

  employee evaluations and stock options as well.” (emphasis added), whereas the original e-mail

  stated, “I did not see any update in the CRM as well.” [Doc. No. 90-1] at 2; see, e.g., [Doc. No.




  3
   The true version of Emails 1, 3, 4, and 5 were located by Assyst’s forensic investigator on an old, archived server.
  See [Doc. No. 90] at 6; see also [Doc. No. 90-2] at 33 (Email 1), 19 (Email 3), 24 (Email 4), 20–21 (Email 5).

                                                            4
Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 5 of 11 PageID# 3215




  91-25] at 13. On August 23, 2018, Salgam sent this email to Kandasamy, who attached it to his

  own discovery responses.

          The fourth email, Email 4, sent July 26, 2012 from Salgam to Kumar, copying

  Kandasamy, stated the topics Salgam planned to cover with Kumar on a call that day. The

  original email listed “MetLife, HealthNet, BNY Mellon and others” as the subjects, while the

  altered email listed “MetLife, HealthNet, BNY Mellon and also employee vacation time issue

  and how to exercise stock option grants.” (emphasis added) [Doc. No. 90-1] at 2–3; [Doc. No.

  91-25] at 10. In August 2018, Salgam produced this email to his then counsel, who later

  produced it to Assyst’s counsel. [Doc. No. 90-1] at 2–3. The PDF version provided by Salgam

  was created at 7:15 a.m. on August 17, 2018. [Doc. No. 90-20] at 4.

          The fifth email, Email 5, was sent August 28, 2012 from Kumar to Salgam and

  Kandasamy. The true email stated “Let us meet today at 8:30 am to catch up on all the

  opportunities”; the falsified email added “. . . and discuss your stock options question.” [Doc.

  No. 90-1] at 3; see, e.g., [Doc. No. [91-25] at 2. This email was produced by Salgam to his

  counsel in August 2018, who then produced it to Assyst. [Doc. No. 90-1] at 3. The PDF version

  of the Email 5 provided by Salgam was created at 7:17 a.m. on August 17, 2018. [Doc. No. 90-

  20] at 3.

          The sixth email, Email 6, identical in substance to Email 5, was sent by Salgam on

  August 23, 2018 to Kandasamy for Kandasamy to produce in his own discovery responses.

  [Doc. No. 90-1] at 3; see, e.g., [Doc. No. 91-25] at 12.

  B.      Use of the Falsified Emails

          As mentioned above, Plaintiffs produced in discovery in support of their claims Emails 2

  through 6, all of which appear to have been created after or immediately before the filing of this



                                                   5
Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 6 of 11 PageID# 3216




  action. 4 On January 3, 2018, Salgam provided Email 2 to his counsel and Email 2 was attached

  to the Complaint filed that same day. Following the filing of this action, Salgam produced in

  August 2018 during the regular discovery period Emails 3 through 6 in support of his responses

  to discovery requests. [Doc. No. 90] at 15. Kandasamy also produced Emails 3 and 6 in his

  discovery responses, which Salgam had drafted for him. [Doc. No. 90] at 19. 5

           Although lacking personal knowledge, but ostensibly based on Salgam’s representations

  that these emails had been pulled from Assyst’s servers and saved on a thumb drive, [Doc. No.

  94] at 7, Kandasamy also affirmed in his deposition the authenticity and veracity of these emails,

  [Doc. No. 91-23] at 119:2–120:8, although he later admitted that his discovery response (drafted

  by Salgam) concerning a specific interaction he had with Bounacos was not accurate. [Doc. No.

  90] at 19. Kandasamy also does not dispute that the Emails were altered, but claims, and Assyst

  does not contest, that he was unaware that the Emails had been fabricated or altered and was

  similarly duped by Salgam, although he has always believed, and continues to believe, that he

  was unlawfully denied his stock options. [Doc. No. 94] at 8.

           Defendant Assyst requests that the Court dismiss Salgam’s claims with prejudice and

  award Assyst the entirety of its legal fees and costs incurred in connection with this action,

  including its prosecution of sanctions, for a total of $330,670.50. [Doc. No. 90] at 27.




  4
    The only precise information in the record concerning when any of Emails 2 through 6 were created is that the
  PDF version of Email 2 was created on January 3, 2018 and the PDF versions of Emails 4 and 5 were created on
  August 17, 2018. [Doc. No. 90-20] at 2–4. Based on Salgam’s producing to his lawyer in April 2013 only Email 1,
  despite his counsel’s request for additional documentation, it can be inferred that Emails 2 through 6 did not exist at
  that time and were later created or altered. See [Doc. No. 90] at 10; [Doc. No. 90-10] (Salgam stating to his lawyer
  on April 15, 2013 that he “found this email conversation in [his] old emails.”).
  5
    Kandasamy has explained that between the filing of the suit and the end of the discovery period, he experienced
  medical issues that caused him to rely on the assistance of his wife and Salgam to formulate his discovery responses
  when they became due in August 2018. [Doc. No. 94] at 4–6.

                                                             6
Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 7 of 11 PageID# 3217




                                         II. ANALYSIS

         The Court possesses an inherent authority to sanction litigants who commit fraud upon

  the tribunal. Suntrust Mortg., Inc. v. AIG United Guar. Corp., No. 3:09CV529, 2011 WL

  1225989, at *13 (E.D. Va. Mar. 29, 2011), aff’d sub nom. Suntrust Mortg., Inc. v. United Guar.

  Residential Ins. Co. of N. Carolina, 508 F. App’x 243 (4th Cir. 2013). This Court has the

  inherent power to impose sanctions when a fraud upon the court has occurred, when “the very

  temple of justice has been defiled,” and when a party “shows bad faith by delaying or disrupting

  the litigation or by hampering enforcement of a court order.” Chambers v. NASCO, Inc., 501

  U.S. 32, 46 (1991). Fraud must be demonstrated by clear and convincing evidence of

  wrongdoing. Suntrust Mortg., Inc., 2011 WL 1225989, at *20. “When a party deceives a court

  or abuses the process at a level that is utterly inconsistent with the orderly administration of

  justice or undermines the integrity of the process, the court has the inherent power to dismiss the

  action.” United States v. Shaffer Equip. Co., 11 F.3d 450, 462 (4th Cir. 1993). “Submitting a

  false discovery document—or fabricating evidence—has been referred to as ‘the most egregious

  misconduct which justifies a finding of fraud upon the Court.’” Davis v. Crescent Elec. Co., No.

  CIV 12-5008, 2016 WL 1625291, at *3 (D.S.D. Apr. 21, 2016) (citations omitted).

         In determining whether dismissal with prejudice or other sanctions are warranted, the

  Court has considered the following factors: “(1) the degree of the wrongdoer’s culpability; (2)

  the extent of the client’s blameworthiness if the wrongful conduct is committed by its attorney,

  recognizing that we seldom dismiss claims against blameless clients; (3) the prejudice to the

  judicial process and the administration of justice; (4) the prejudice to the victim; (5) the

  availability of other sanctions to rectify the wrong by punishing culpable persons, compensating




                                                    7
Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 8 of 11 PageID# 3218




  harmed persons, and deterring similar conduct in the future; and (6) the public interest.” United

  States v. Shaffer Equip. Co., 11 F.3d 450, 462–63 (4th Cir. 1993).

         As to Salgam’s culpability, Salgam has provided less-than-credible testimony concerning

  the Emails. In that regard, during the limited discovery concerning these emails, Salgam

  testified that he no longer had the original .pst files for Emails 2 through 6 because he

  “overwrote the files on a thumb drive while he was in India in August 2018 in order to store

  family pictures.” [Doc. No. 90] at 21. He also repeatedly asserted that he did not fabricate or

  doctor any emails that were produced in this case. Id. at 21–22. During a hearing before the

  Magistrate Judge on May 22, 2019, Salgam claimed that Emails 1 and 2 were “drafts,” even

  though it is clear these altered emails were actually sent to their recipients. [Doc. No. 129], Hr’g

  Tr. May 22, 2019, at 12:7–13:21. And he could not explain to the Magistrate Judge when asked

  how these Emails could be drafts when they received a responsive email in return. Id. On the

  other hand, Assyst’s evidence that Salgam produced fraudulent emails is compelling; and based

  on the facts and circumstances, the evidence is clear and convincing that he knowingly did so.

         The Court also finds that Salgam, and not his counsel, is responsible for the creation and

  submission of the fabricated emails to his counsel and opposing counsel over the years; that he

  acted on his own, without knowledge of or condonation by his counsel; that the falsification of

  documentary evidence was extremely prejudicial to the judicial process, particularly given that

  all of the documentary evidence pertaining to Salgam’s requests for information regarding the

  exercise of his stock options appears to be falsified; that Assyst and Kandasamy incurred during

  this process substantial fees, which were increased by the use of the fraudulent emails; that

  dismissal is warranted in order to fully rectify this fraud; and the public interest is served by

  imposing harsh sanctions. For these reasons, the Court will dismiss Salgam’s claims with



                                                    8
Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 9 of 11 PageID# 3219




  prejudice. The Court recognizes, however, that before the extent of his wrongdoing became

  known, Salgam stipulated to a dismissal with prejudice and a disclaimer of liability for any other

  party’s attorney’s fees and that a dismissal with prejudice at this point has become essentially a

  hollow and toothless sanction. The Court has therefore considered whether other sanctions are

  appropriate, including specifically the monetary sanctions requested by Assyst and Kandasamy.

         Any monetary sanction must be compensatory, not punitive—that is, the damages

  incurred must have been actually “caused by the bad-faith acts on which it is based.” Goodyear

  Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186, 197 L. Ed. 2d 585 (2017) (internal citations

  omitted). Therefore, an award of all attorneys’ fees and costs incurred in a case is only

  permissible if the case itself was brought in bad faith, or if the “entire course of conduct” of the

  litigant was “fraudulent and brazenly unethical.” Id. at 1188 (citing Chambers v. NASCO, Inc.,

  501 U.S. 32, 44–45, 111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991)).

         Assyst contends that, based on the record, the case as a whole was brought in bad faith.

  There is very little doubt that these emails were fabricated, or, at the very least, misrepresented

  as a dispatched email when it was really just a draft. The record also shows, however, that

  Salgam’s claim, while propped up during the course of litigation by false documentary evidence,

  was also based on actual stock options he and Kandasamy had received from Assyst in exchange

  for the sale of their company and verbal conversations he had regarding those options, see [Doc.

  No. 1] ¶¶ 45–51; and that Assyst had refused to honor their exercise. It therefore appears that

  there was some factual basis for the claim and Salgam decided to fraudulently bolster an

  otherwise thinly-supported case to increase his chance of winning. There is also no indication,

  nor does Assyst argue, that Kandasamy’s claim was not brought in good faith or that Kandasamy

  had any knowledge of the falsity of the documents. The Court must therefore determine what



                                                    9
Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 10 of 11 PageID# 3220




  expense Assyst incurred because of the use of those emails that it would not have otherwise

  incurred; and in that regard, the Court cannot conclude based on this record that the Complaint

  would not have been filed by either Salgam or Kandasamy absent the use of the Emails 2

  through 6 used in this action—all but one, it appears, were fabricated or altered approximately

  eight months after this action was filed.

           For the above reasons, the Court concludes that Salgam’s conduct warrants monetary

  sanctions in favor of Assyst, but not for the entirety of Assyst’s litigation costs. Rather, the

  Court will award those fees and expenses incurred after the production of Emails 3 through 6 in

  August 2018, including specifically, but not limited to, those fees and expenses associated with

  reviewing and assessing Plaintiffs’ discovery responses that contained Emails 3 through 6,

  investigating the altered Emails, preparing the Motion to Compel Limited Discovery and to Stay

  Due to Fraud Upon the Court [Doc. No. 50], conducting the discovery during that limited

  discovery period, and this Motion [Doc. No. 90].6

           The Court will not award, however, sanctions in favor of Kandasamy. There is no doubt

  that Salgam caused Kandasamy to incur fees and expenses in responding to Assyst’s allegations

  of fraud; but, for whatever reason, Kandasamy facilitated to a certain degree Salgram’s

  fraudulent conduct, albeit unwittingly, through his deference to Salgam, his acceptance of

  Salgam’s representations, apparently without any investigation, and his unqualified deposition

  testimony and written discovery responses based on the Emails that proved false, even though he

  knew that he did not have personal knowledge of what he affirmed under oath in that regard, but

  he nevertheless essentially vouched for Salgam’s truthfulness.

  6
   The Court recognizes that Email 2, dated August 5, 2011, was used in connection with the initiation of this action.
  The record is silent, however, as to why Assyst admitted in its Answer that Salgam had sent this Email, as alleged,
  see [Doc. No. 49] at ¶ 56, and why it took Assyst nearly 11 months to determine that Salgam had fabricated and
  created the Email “out of whole cloth.” [Doc. No. 90] at 7. Without minimizing Salgam’s conduct, the Court has
  considered Assyst’s level of diligence in connection with Email 2 in connection with its award of fees.

                                                           10
Case 1:18-cv-00029-AJT-TCB Document 143 Filed 07/02/20 Page 11 of 11 PageID# 3221




                                           IV. CONCLUSION

          For the foregoing reasons, it is hereby

          ORDERED that Plaintiff Salgam’s Motion for Leave to File Opposition to Assyst’s and

  Plaintiff Kandasamy’s Motions for Sanctions [Doc. No. 135] be, and the same hereby is,

  GRANTED; and Plaintiff Salgam’s Memorandum of Opposition to Defendant Assyst’s and

  Plaintiff Kandasamy’s Motions for Sanctions [Doc. No. 136-1] shall be deemed timely filed; and

  it is further

          ORDERED that Defendant Assyst’s Motion for Sanctions Against Rajender Salgam and

  for Rule 54(b), 59(e), and 60(b) Relief [Doc. No. 89] be, and the same hereby is, GRANTED in

  part. It is granted to the extent that the Court finds that monetary sanctions shall be entered

  against Plaintiff Salgam in favor of Defendant Assyst, in an amount to be decided by the Court

  after consideration of Assyst’s amended fee application, which it shall file with the Court within

  thirty (30) days of the date of this Order; and it is further

          ORDERED that the claims brought by Plaintiff Rajender Salgam be, and the same hereby

  are, DISMISSED with prejudice; and it is further

          ORDERED that Plaintiff Kandasamy’s Motion for Sanctions Against Rajender Salgam

  [Doc. No. 93] be, and the same hereby is, DENIED.

          The Clerk is directed to forward a copy of this Order to all counsel of record.




  July 2, 2020
  Alexandria, Virginia




                                                     11
